 

Blue Sphere Corporation 8-K [blsp-8k_122815.htm]





 

Exhibit 10.2 

 

BLUE SPHERE CORPORATION

 

SENIOR DEBENTURE

 

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT’), OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND MAY
ONLY BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THIS DEBENTURE MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE ACT AND QUALIFICATION
UNDER APPLICABLE STATE LAW WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT
OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 



PRINCIPAL AMOUNT:   $_________ DEBENTURE NUMBER:   D-DEC-2015 –__ ISSUANCE DATE:
  December 23, 2015 MATURITY DATE:   December 22, 2017





  

FOR VALUE RECEIVED, BLUE SPHERE CORPORATION, a Nevada corporation (the
“Company”), as of December 23, 2015 (the “Issuance Date”), hereby
unconditionally promises to pay subject to the provisions stated herein to the
order of _________________________ (“Holder”), in lawful money of and within the
United States of America and in immediately available funds, up to
US$________________ (the “Principal Amount”), together with accrued and unpaid
interest (“Interest”) thereon, at December 22, 2017 (the “Maturity Date”).

 

This Senior Debenture (this “Debenture”) and all other identical Senior
Debentures in the aggregate principal amount of up to $3,000,000 (collectively,
the “Debentures”) are issued in connection with a private placement by the
Company of its of Debentures and Warrants, pursuant and in accordance with a
Subscription Agreement dated the date hereof by and among the Company, the
Holder and all other purchasers of Debentures (the “Subscription Agreement”), a
copy of which agreement is available for inspection at the Company’s principal
office. Notwithstanding any provision to the contrary contained herein, this
Debenture is subject and entitled to certain terms, conditions, covenants and
agreements contained in the Subscription Agreement. Any transferee of this
Debenture, by its acceptance hereof, assumes the obligations of the Holder in
the Subscription Agreement with respect to the conditions and procedures for
transfer of this Debenture. Reference to the Subscription Agreement shall in no
way impair the absolute and unconditional obligation of the Company to pay both
Principal Amount and Interest.

 

1.           Principal Repayment; Interest Repayment.

 

(a)             Repayment of the Principal Amount by the Company to the Holder
shall be made in full no later than the Maturity Date.

 

(b)             Interest shall accrue on the outstanding principal balance of
this Debenture for the period beginning on the Issuance Date of this Debenture
through and including the Maturity Date, unless redeemed pursuant to the terms
hereof, at a rate of eleven percent (11%) per annum. All Interest payable under
this Debenture shall be paid quarterly in arrears on or before the fifteenth
(15th) day of each month following the end of the calendar quarter throughout
the term of this Debenture Agreement with the first interest payment due one
quarter after closing and each quarter thereafter.

 



1

 



 

(c)             The Company may at any time repurchase any or all amounts
outstanding under the Debentures in cash for one hundred and five percent (105%)
of the Principal Amount of the Debentures plus all accrued but unpaid Interest
on ten (10) business days’ notice. Redemptions pursuant to this Section 1(c) for
less than all amounts outstanding under the Debentures shall be on a pro rata
basis in accordance with the Holder’s investment relative to the total Principal
Amount of all of the Debentures.

 

(d)             This Debenture is, for so long as it is outstanding, subject to
the terms and conditions set forth in the Pledge Agreement between the Company
and Subscriber dated as of the date hereof (the “Pledge Agreement”).

 

2.           Place of Payment; Application of Payments. All Principal Amount and
Interest due hereunder shall be payable to Holder in United States Dollars to
such bank account as shall be designated by Holder in immediately available
funds or as otherwise specified to the Company in writing. Payment on this
Debenture shall be applied first to any expenses of collection, then to accrued
interest, and thereafter to the outstanding principal balance hereof.

 

3.           Default. The occurrence of any of the following events of default
shall each constitute and be an “Event of Default” under this Debenture:

 

(a)             Bankruptcy or insolvency of the Company;

 

(b)             The Company’s failure to pay any of the Principal Amount due
under this Debenture on the date the same becomes due and payable, or any
accrued Interest or other amounts due under this Debenture after the same
becomes due and payable;

 

(c)             Breach of any material covenant or agreement contained in this
Debenture and such breach remains uncured for a period of fifteen (15) days
after written notice thereof is received by the Company from Holder;

 

(d)            The dissolution of the Company or any vote in favor thereof by
the board of directors (or similar governing body) and/stockholders of the
Company; and

 

(e)            The Company makes an assignment for the benefit of creditors, or
files an application for the appointment of a receiver or similar official with
respect to it or any substantial part of its assets.

 

Upon the occurrence of an Event of Default, the unpaid Principal Amount, all
unpaid accrued Interest thereon and all other amounts owing hereunder may, at
the option of Holder, become immediately due and payable to Holder, provided,
however, that upon the occurrence of an Event of Default described in Section
3(a), all indebtedness of the Company to Holder shall become immediately due and
payable without any action of Holder.

 



2

 



 

4.           Covenants.

 

(a)             Use of Proceeds. The Company shall use the net cash proceeds
loaned to the Company pursuant to this Debenture for working capital and general
corporate purposes, provided however, the Company shall have broad discretion in
the application of the net proceeds allocated to working capital and general
corporate purposes.

 

(b)             Compliance with Agreements. The Company shall perform and
observe, or cause to be performed or observed, as the case may be, all of the
provisions in its certificate of incorporation, its by-laws, and the obligations
pursuant to the terms, agreements, and covenants of this Debenture and all
documents and agreements executed or delivered in connection with this
Debenture. The Company expressly represents that the Company has the full power
and authority to deliver this Debenture that this Debenture has been duly
authorized, executed, and delivered by the Company, and that the Company’s
obligations under this Debenture are legal, valid, binding, and enforceable,
absolute, and unconditional.

 

(c)             Preservation of Corporate Existence and Business. The Company
shall use its best efforts to preserve intact its present business organization,
rights, and privileges and present goodwill and, to the best of its ability, its
relationships existing with other parties and shall at all times cause to be
done all things necessary to maintain, preserve, and renew its corporate
existence in the State of Nevada, and shall observe and conform with all valid
requirements of such governmental authorities relating to the conduct of the
business of the Company, the failure of which would have a material adverse
effect upon the Company’s business or financial condition. The Company shall
maintain and keep in force all material licenses, permits and agreements
necessary to the conduct of its businesses.

 

(d)             Maintenance of Properties. The Company shall maintain and keep
its properties, real and personal, in good repair, working order, and condition,
and from time to time make all necessary or desirable repairs, renewals, and
replacements, so that its business may be properly and advantageously conducted
at all times.

 

(e)             Compliance with Obligations, Laws, etc. The Company shall comply
with all of the obligations which it has incurred or to which it becomes subject
pursuant to any contract or agreement, whether oral or written, express or
implied, the breach of which might have a material adverse effect upon its
business or financial condition, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings and adequate
reserves have been set aside on its books with respect thereto. The Company
shall comply with all applicable laws, rules, and regulations of all
governmental authorities.

 

(f)             Books of Account. The Company will, and will cause each of its
subsidiaries to, at all times maintain books of account in which its financial
transactions are duly recorded in conformance with generally accepted accounting
principles.

 

(g)             Unconditional Obligation; No Waiver. The obligations to make
payments provided for in this Debenture are absolute and unconditional and are
not subject to any defense, set-off counterclaim, rescission, recoupement, or
adjustment whatsoever. No forbearance, indulgence, delay, or failure to exercise
any right or remedy with respect to this Debenture shall operate as a waiver or
as an acquiescence in any default, nor shall any single or partial exercise of
any right or remedy preclude any other or further exercise thereof or exercise
of any other right or remedy.

 



3

 



 

5.             Waiver and Arbitration. TO THE FULLEST EXTENT PERMITTED BY LAW,
HOLDER AND THE COMPANY AGREE THAT NEITHER OF THEM NOR ANY ASSIGNEE OR SUCCESSOR
SHALL (i) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY
OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS DEBENTURE, ANY RELATED
AGREEMENTS OR INSTRUMENTS OR THE DEALINGS OR THE RELATIONSHIP BETWEEN THEM, (ii)
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED, OR (iii) MAKE ANY CLAIM FOR CONSEQUENTIAL,
PUNITIVE, OR SPECIAL DAMAGES. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY
DISCUSSED BY HOLDER AND THE COMPANY, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NEITHER HOLDER NOR THE COMPANY HAS AGREED WITH OR REPRESENTED TO THE
OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. THE COMPANY WAIVES PRESENTMENT AND WRITTEN DEMAND FOR PAYMENT, NOTICE
OF DISHONOR, PROTEST, AND NOTICE OF PROTEST OF THIS DEBENTURE.

 

All disputes arising under this Debenture shall be governed by and interpreted
in accordance with the laws of the State of Nevada, without regard to principles
of conflict of laws. The parties to this Debenture shall submit all disputes
arising under this Debenture to arbitration in New York, New York before a
single arbitrator of the American Arbitration Association (the “AAA”). The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the State of New York. No party hereto will
challenge the jurisdiction or venue provisions as provided in this section.
Nothing in this section shall limit the Holder’s right to obtain an injunction
for a breach of this Debenture from a court of law. Any injunction obtained
shall remain in full force and effect until the arbitrator fully adjudicates the
dispute.

 

6.           Attorney’s Fees; Collection Costs. If there has been an Event of
Default by the Company hereunder, Holder shall be entitled to receive and the
Company agrees to pay all costs of enforcement and collection incurred by
Holder, including, without limitation, reasonable attorney’s fees relating
thereto.

 

7.           Notices. Unless otherwise specified herein, all notices hereunder
shall be in writing and shall be deemed to have been given when delivered by
hand, or on the third business day after properly deposited with the United
States Postal Service, as certified mail, return receipt requested, postage
prepaid, or on the first business day after properly deposited with an overnight
courier of national standing, addressed to the address indicated below:

 

If to the Company, at:  

    ________________________

    ________________________

    ________________________



 

If to the Holder, to the address set forth for notice in the Subscription
Agreement.

 



4

 



 

8.             No Waivers of Holder’s Rights. No failure or delay by Holder in
exercising any right, power, or privilege hereunder or under any other documents
or agreements executed in connection herewith shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies in this Debenture provided are cumulative and not exclusive
of any rights or remedies otherwise provided by agreement or law.

 

9.             Record Ownership. The Company or its attorney shall maintain a
register of the Holder of the Debentures (the “Register”) showing their names
and addresses and the serial numbers and principal amounts of Debentures issued
to them. The Register may be maintained in electronic, magnetic or other
computerized form. The Company may treat the person named as the Holder of this
Debenture in the Register as the sole owner of this Debenture. The Holder of
this Debenture is exclusively entitled to receive payments on this Debenture,
receive notifications with respect to this Debenture and otherwise exercise all
of the rights and powers as the absolute owner hereof.

 

10.           Worn or Lost Debentures. If this Debenture becomes worn, defaced
or mutilated but is still substantially intact and recognizable, the Company or
its agent may issue a new Debenture in lieu hereof upon its surrender. Where the
Holder of this Debenture claims that the Debenture has been lost, destroyed or
wrongfully taken, the Company shall issue a new Debenture in place of the
Debenture if the Holder so requests by written notice to the Company.

 

11.           Amendments. Neither this Debenture nor any provision hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the Holder and, in the case of amendments, by the Company.

 

12.           Transferability. This Debenture has been issued by the Company for
the sole benefit of Holder and may not be sold, transferred or otherwise
assigned without the prior written consent of the Company, and the Holder agrees
not to take any actions which would cause any third party to have such an
interest in this Debenture.

 

13.           Assignment. The rights and obligations of the Company and Holder
shall be binding upon any entity which becomes the successor of the Company such
as the Public Company Successor or which otherwise assumes the Company’s
obligations hereunder.

 

14.           Partial Invalidity. The invalidity or unenforceability of any one
or more phrases, clauses or sections of this Debenture shall not affect the
validity or enforceability of the remaining portions of it.

 

15.           Captions. The captions and headings of the various sections and
subsections of this Debenture are provided for’ convenience only and shall not
be construed to modify the meaning of such sections or’ subsections.

 

16.           Entire Agreement. This Debenture and the documents and any
agreements executed in connection herewith constitute the ‘final agreement of
the parties hereto and supersede any prior agreement or understanding, written
or oral, with respect to the matters contained herein and therein.

 



5

 



 

THIS DEBENTURE HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK, UNITED
STATES OF AMERICA. THIS DEBENTURE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA, EXCLUDING CONFLICT
OF LAWS PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER
JURISDICTION.

 



    BLUE SPHERE CORPORATION         By:     Name: Shlomi Palas     Title: Chief
Executive Officer

 

6

 

